In an action to *823recover damages for breach of contract, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Jaeger, J.), dated July 17, 2013, as, in effect, upon reargument, adhered to a prior determination of the same court dated May 7, 2013, in effect, denying that branch of his motion which was to dismiss the complaint for lack of personal jurisdiction.
Ordered that the order dated July 17, 2013, is affirmed insofar as appealed from, with costs.
The Supreme Court, in effect, upon reargument, properly adhered to its original determination, in effect, denying that branch of the defendant’s motion which was to dismiss the complaint for lack of personal jurisdiction based upon the defendant’s failure to rebut the presumption of proper service created by the process server’s affidavit (see Wachovia Bank, N.A. v Carcano, 106 AD3d 726 [2013]; Matter of Davis v Davis, 84 AD3d 1080 [2011]; Bankers Trust Co. of Cal. v Tsoukas, 303 AD2d 343, 344 [2003]).
Rivera, J.R, Dickerson, Chambers, Hinds-Radix and Maltese, JJ., concur.